ON PETITION FOR REHEARING
DOWNEY, Judge.
In our opinion filed January 22, 1986, we stated that, although these consolidated appeals involved four persons, only Eckard and Elliott were presently involved. This was inaccurate. All four of the appellants are involved in this consolidated appeal and the holding of the court is applicable to all four.
We reject appellants’ contention on rehearing that Florida Rule of Criminal Procedure 3.191(g) (1981), is inapplicable to this case. See Lowe v. Price, 437 So.2d 142 (Fla.1983), for the correct application of the, speedy trial rule when it has been amended pending appeal.
With the foregoing explanation and modification we deny the petition for rehearing.
DELL and WALDEN, JJ., concur.